Citation Nr: 0934999	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to VA death benefits on account of being a 
helpless child prior to the age of 18.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to June 
1965.  The Veteran died in March 1994; the appellant is the 
child of the Veteran.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.

In November 2007, this matter was remanded for additional 
development and adjudication.  This having been completed, 
the case has been returned to the Board for further review.  


FINDINGS OF FACT

1. The Veteran served on active duty from December 1942 to 
June 1965.  The Veteran died in March 1994.

2. The appellant was born on September [redacted], 1967 and is the 
legally adopted child of the Veteran.

3. The appellant attained the age of 18 on September [redacted], 
1985.

4. The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
defect prior to and at the age of 18.






CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
the appellant, as a helpless child prior to the age of 18, 
have not been met. 38 U.S.C.A. § 101(4)(A) (West 2002); 38 
C.F.R. § 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied.  In an August 2004 letter, VA informed the 
appellant of the evidence needed to substantiate his claim 
for DIC benefits. As to informing the appellant of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  Finally, the RO told the 
appellant that he could obtain private records himself and 
submit them to VA.  The appellant testified at a hearing in 
June 2007 during which he demonstrated actual knowledge of 
the evidence needed to substantiate the claim.  The Board 
remanded the case in November 2007 with instructions for the 
RO to attempt to obtain evidence in support of the claim 
identified by the appellant at the hearing.  In June 2009, a 
psychiatrist of the appellant submitted a statement on behalf 
of the appellant indicating that they were attempting to 
obtain additional evidence in support of the claim which 
"could provide the "before 18" evidence of disability he 
is currently lacking".  No evidence has been received.  In 
the event that the appellant secures additional evidence, he 
is free to seek to reopen his claim.  Under these 
circumstances, the Board finds that the case may be 
considered on the merits.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concluded above that a preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, of record, are the appellant's private 
medical records as well as the statements and testimony of 
the appellant.  In June 2008, the Fargo, North Dakota VA 
Medical Center indicated that no records of the appellant 
were found.  In July 2008, Maxwell Air Force Base responded 
to a request for treatment records of the appellant 
indicating that no records were located.   

The Board does acknowledge that the appellant has not been 
afforded a VA examination in connection with his claim.  
However, a VA examination is unnecessary to decide the claim 
for VA benefits on the basis of permanent incapacity for 
self-support prior to attaining 18 years of age because such 
an examination would not provide any more information than is 
already associated with the claims file.  In this regard, the 
Board notes that appellant is currently well over 18 years 
old, and a current examination would not be relevant to the 
issue of whether he was incapable of self-support at the age 
of 18. As for a medical opinion, there is no evidence 
indicating that the appellant was helpless on or before the 
age of 18. As such, there is no basis for a medical opinion.  
Therefore, the appellant's claim does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d). 


II. Analysis.

The appellant is seeking VA death pension benefits as the 
child of the Veteran who allegedly became permanently 
incapable of self support prior to his 18th birthday. The 
appellant asserts that he has been totally disabled since age 
18.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be under the age of eighteen 
years; before attaining the age of eighteen years, became 
permanently incapable of self-support; or after attaining the 
age of eighteen years and until completion of education or 
training (but not after attaining the age of twenty-three 
years), is pursuing a course of instruction at an approved 
educational institution; and who is a legitimate child, a 
legally adopted child, a stepchild who is a member of the 
Veteran's household or was a member at the time of the 
Veteran's death, or an illegitimate child (in certain 
circumstances).  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.1000(d)(2).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his or her own efforts by 
reason of physical or mental defects.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Rating criteria applicable to 
disabled Veterans are not considered controlling.  38 C.F.R. 
§ 3.356 (2008).

The Court of Appeals for Veterans Claims (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

The Veteran served on active duty from December 1942 to June 
1965.  The Veteran died in March 1994.

The appellant was born on September [redacted], 1967 and is the 
legally adopted child of the Veteran.  The appellant attained 
the age of 18 on September [redacted], 1985.

The appellant asserts, in essence, that he is permanently 
incapable of self-support and is therefore entitled to death 
pension benefits.  After a full review of the record, the 
Board concludes that the claim must be denied.  

The evidence in this case indicates that the appellant was a 
client of Cahaba Mental Health/Mental Retardation from August 
1989 until February 2002.  Treatment records indicate initial 
contact with the Cahaba Center in August 1989 based on 
suicidal ideation.  The Veteran was hospitalized twice for 
mental health reasons.  At present, the appellant is being 
treated for schizoaffective disorder and advanced bilateral 
glaucoma.

Additional private treatment records dated from 2004 to 2008 
do not contain any evidence regarding whether the appellant 
was incapable of self-support by reason of physical and 
mental defects prior to or at age 18.  In an April 2008 
statement, Dr. Khan noted that the appellant was under his 
care for treatment of schizoaffective disorder form which he 
is permanently and totally disabled.  He indicated that he 
was attaching chart notes covering his work with the 
appellant since June 2004.  There was no opinion stated with 
regard to the appellant's condition prior to or at the age of 
18.  

The Veteran's claims file does not contain records indicating 
that the appellant had significant medical or psychiatric 
problems prior to August 1989.  

In June 2007, the appellant testified that he was in special 
education in the public schools prior to age 18 and did not 
have a job.  He indicated that the only medical treatment 
prior to age 18 was for an eye disorder.  He indicated that 
he had some treatment at Maxwell Air Force Base prior to 
turning 18.  However, the claims file reflects that efforts 
by the RO to get record from the facility were unsuccessful.  
The appellant indicated that he began getting disability 
benefits from Social Security in 1989.  

The evidence fails to establish that the appellant was 
incapable of self-support by reason of physical and mental 
defects before and at the date of attaining the age of 18 
years.

The Board notes that the focus of analysis for purposes of 
initially establishing helpless child status must be on the 
claimant's condition at the time of his or her 18th birthday.  
See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For the 
purposes of initially establishing helpless child status, the 
claimant's condition subsequent to his or her eighteenth 
birthday is not for consideration.

Thus, the Board concludes that the preponderance of the 
evidence is against the finding that the appellant was 
rendered permanently incapable of self-support by reason of 
mental or physical defects prior to and at the date of 
attaining the age of 18 years, and the claim is denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 
generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to VA death pension benefits for the appellant as 
a helpless child of the Veteran is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


